PER CURIAM:*
The Federal Public Defender appointed for Lionel Jones has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our review of counsel’s brief, Jones’s response, and the record discloses no nonfrivolous issues for appeal. We decline to consider Jones’s claim of ineffective assistance of counsel in this direct appeal, without prejudice to Jones’s right to assert such claim in a motion pursuant to 28 U.S.C. § 2255. See United States v. Navejar, 963 F.2d 732, 735 (5th Cir.1992). Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.